Citation Nr: 1033321	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  08-36 869A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical Center (MC)
in Roseburg, Oregon


THE ISSUE

Entitlement to payment of medical expenses the Veteran incurred 
for treatment at Sacred Heart Hospital from September 7, 2007 
through September 28, 2007.


ATTORNEY FOR THE BOARD

S. Mishalanie, Counsel




INTRODUCTION

The Veteran had active service from December 1976 to April 1977, 
and from October 1978 to June 1983.  The Veteran received 
treatment at one of the appellant's facilities from September 7, 
2007 through September 28, 2007.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2007 decision in which the VAMC denied 
payment of medical expenses the Veteran incurred at Sacred Heart 
Hospital from September 7, 2007 through September 28, 2007.  The 
appellant filed a notice of disagreement (NOD) in April 2008, and 
the VAMC issued a statement of the case (SOC) in October 2008.  
The appellant filed a substantive appeal (via a VA Form 9, Appeal 
to Board of Veterans' Appeals) in December 2008.  

The Board notes that, in August 2010, the Board received an 
Informal Hearing Presentation from the Veterans of Foreign Wars 
of the United States on behalf of the Veteran.  While this 
evidence has been considered, the Board points out, however, that 
the appellant in this case is not the Veteran, himself, but the 
medical facility that provided the treatment to the Veteran that 
is the subject of this appeal.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  The Veteran incurred  medical expenses for treatment at 
Sacred Heart Hospital from September 7, 2007 through September 
28, 2007; these expenses were not authorized by VA.  

3.  Medical evidence indicates that, by the September 7, 2007 
transfer to Sacred Heart Hospital, the Veteran's condition had 
stabilized, and that, although a bed at a VA facility was not, in 
fact, available, the Veteran could have been safely transferred 
to a VA or other Federal facility on, or at any time after, 
September 7, 2007.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses the 
Veteran incurred for treatment at Sacred Heart Hospital, from 
September 7, 2007 through September 28, 2007, are not met.  38 
U.S.C.A. §§ 1725, 1728, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 17.52, 17.120, 17.130, 17.1000, 17.1002 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claim(s), in 
accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the VAMC). Id.; 
Pelegrini, 18 Vet. App. at 112.  See also Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  However, VCAA notice requirements may, nonetheless, 
be satisfied if any errors in the timing or content of such 
notice are not prejudicial to the claimant. Id.

In this appeal, in the December 2007 decision letter, the VAMC 
notified the appellant that payment had been denied for expenses 
the Veteran incurred at Sacred Heart Hospital from September 7, 
2007 through September 28, 2007, because it had determined that 
VA facilities were feasibly available to provide care.  In an 
October 2008 post-adjudication letter, the VAMC notified the 
appellant that evidence was needed to substantiate a claim under 
the emergency care provisions of the Millennium Healthcare and 
Benefits Act, and that this evidence would tend to show that the 
condition treated was a medical emergency.  The October 2008 SOC 
provided notice of the criteria for payment/reimbursement under 
the Millennium Healthcare and Benefits Act, pursuant to 38 
U.S.C.A. § 1725, and notified that appellant that the claim had 
been denied because the Veteran was stable and able to be 
transferred to a VA facility prior to September 7, 2007.  

To whatever extent the above notice does not meet Peligrini's 
content of notice requirements or the VCAA's timing of notice 
requirement, the Board finds that such deficiency does not 
constitute prejudicial error in this case because of evidence of 
actual knowledge on the part of the appellant.  In this regard, 
the appellant is a healthcare provider who has repeatedly argued 
that the VA facilities were not feasibly available and that the 
Veteran could not be transferred to a VA medical facility because 
the VA facility had refused to accept the Veteran, i.e. the 
precise issue on which this claim turns.  In its April 2008 NOD 
and in a November 2008 letter, the appellant made specific 
arguments as to the reasons why it qualified for reimbursement.  
In the November 2008 letter, a representative of the appellant 
stated that she was "VERY aware" of the Millennium Bill law.  
Hence, through its representative, the appellant has demonstrated 
an awareness of the evidence necessary to substantiate the claim.  
See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  
Consequently, any error in content or timing of the notice was 
cured by actual knowledge on the part of the appellant, and was, 
thus, not prejudicial.  Id.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matter on appeal.  Pertinent medical evidence associated 
with the claims file consists of the Veteran's private treatment 
records from Sacred Heart Hospital.  Also of record and 
considered in connection with the appeal is the various written 
statements provided by the appellant's representative.  No 
further VAMC action on this matter, prior to appellate 
consideration, is required.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the VAMC, the 
appellant has been notified and made aware of the evidence needed 
to substantiate this claim, the avenues through which it might 
obtain such evidence, and the allocation of responsibilities 
between itself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with the claim.  Consequently, any error 
in the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude appellate 
consideration of the matter on appeal, at this juncture.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting 
the argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II. Analysis

The appellant is seeking payment of medical expenses the Veteran 
incurred for treatment at Sacred Heart Hospital from September 7, 
2007 through September 28, 2007.  

Generally, the admission of a veteran to a non-VA hospital at VA 
expense must be authorized in advance.  See 38 C.F.R. § 17.54 
(2009).  Here, the Veteran's treatment at the non-VA facility was 
not authorized in advance, and the appellant does not so contend.  
Nevertheless, under 38 U.S.C.A. § 1728(a) and 38 C.F.R. § 17.120, 
the VA may reimburse veterans for unauthorized medical expenses 
incurred in non-VA facilities where:

(a) For veterans with service connected disabilities.  Care or 
services not previously authorized were rendered to a veteran in 
need of such care or services:  (1) For an adjudicated service-
connected disability; (2) For nonservice- connected disabilities 
associated with and held to be aggravating an adjudicated 
service-connected disability; (3) For any disability of a veteran 
who has a total disability permanent in nature resulting from a 
service-connected disability (does not apply outside of the 
States, Territories, and possessions of the United States, the 
District of Columbia, and the Commonwealth of Puerto Rico); (4) 
For any illness, injury or dental condition in the case of a 
veteran who is participating in a rehabilitation program under 38 
U.S.C. Ch. 31 and who is medically determined to be in need of 
hospital care or medical services for any of the reasons 
enumerated in § 17.48(j); and

(b) In a medical emergency.  Care and services not previously 
authorized were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health, and

(c) When Federal facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to use 
them beforehand or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practicable, or treatment had been or would have been refused.

All three statutory requirements (a, b, and c) must be met before 
the reimbursement may be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); see Hayes v. Brown, 6 Vet. App. 66, 68 
(1993).

In this case, during the period in question, the Veteran was 
treated primarily for psychiatric problems, and for residuals of 
fractures of his left arm and leg.  Service connection was not in 
effect for any disabilities during this time period nor did he 
have a total disability permanent in nature resulting from a 
service-connected disability.  Also, the appellant has never 
asserted that the Veteran was participating in a rehabilitation 
program under 38 U.S.C. Chapter 31.  Thus, reimbursement is not 
available under the provisions of 38 U.S.C.A. § 1728(a) and 38 
C.F.R. § 17.120.

Payment or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities may also be authorized 
under 38 U.S.C.A. § 1725 (West 2002) and 38 C.F.R. §§ 17.1000-
1008 (2009); these are the provisions under which the claim has 
primarily been considered by the VAMC.

Section 1725 was enacted as part of the Veterans Millennium 
Health Care and Benefits Act, Public Law 106- 177.  The 
provisions of the Act became effective as of May 29, 2000.  To be 
eligible for reimbursement under this authority the Veteran has 
to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency 
department or a similar facility held out as providing emergency 
care to the public.

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature that 
a prudent layperson would have reasonably expected that delay in 
seeking immediate medical attention would have been hazardous to 
life or health (this standard would be met if there were an 
emergency medical condition manifesting itself by acute symptoms 
of sufficient severity (including severe pain) that a prudent 
layperson who possesses an average knowledge of health and 
medicine could reasonably expect the absence of immediate medical 
attention to result in placing the health of the individual in 
serious jeopardy, serious impairment to bodily functions, or 
serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them before hand would not have 
been considered reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence establishing that a 
veteran was brought to a hospital in an ambulance and the 
ambulance personnel determined that the nearest available 
appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care 
beyond the initial emergency evaluation and treatment is for a 
continued medical emergency of such a nature that the Veteran 
could not have been safely transferred to a VA or other Federal 
facility.

(e) At the time the emergency treatment was furnished, the 
Veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the furnishing of such 
emergency treatment;

(f) The Veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for 
payment or reimbursement, in whole or in part, for the emergency 
treatment (this condition cannot be met if the Veteran has 
coverage under a health-plan contract but payment is barred 
because of a failure by the Veteran or provider to comply with 
the provisions of that health-plan contract, e.g., failure to 
submit a bill or medical records within specified time limits, or 
failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, the 
claimant has exhausted without success all claims and remedies 
reasonably available to the Veteran or provider against a third 
party for payment of such treatment; and the Veteran has no 
contractual or legal recourse against a third party that could 
reasonably be pursued for the purpose of extinguishing, in whole 
or in part, the Veteran's liability to the provider.

(i) The Veteran is not eligible for reimbursement under 38 U.S.C. 
1728 for the emergency treatment provided (38 (U.S.C. 1728 
authorizes VA payment or reimbursement for emergency treatment to 
a limited group of veterans, primarily those who receive 
emergency treatment for a service-connected disability). 

38 C.F.R. § 17.1002 (2009).

The Board points out that, during the pendency of this appeal, a 
portion of 38 U.S.C.A. § 1725 was amended.  See the Veterans' 
Mental Health and Other Care Improvement Act of 2008, Pub. L. No. 
110-387, § 402(a), 122 Stat. 4123 (2008).  Prior to October 10, 
2008, 38 U.S.C.A. § 1725 defined "emergency treatment" as medical 
care or services furnished when VA or other Federal facilities 
are not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are rendered 
in a medical emergency of such nature that a prudent lay person 
reasonably expects that delay in seeking immediate medical 
attention would be hazardous to life or health, and only until 
such time as the Veteran can be transferred safely to a VA or 
other Federal facility.  See 38 U.S.C.A. § 1725(f)(1) (2002).

Effective October 10, 2008, 38 U.S.C.A. § 1725(f)(1) was amended 
by striking subparagraph (C) and inserting the following new 
subparagraph (C):

''(C) until- ''(i) such time as the [V]eteran can be transferred 
safely to a Department facility or other Federal facility and 
such facility is capable of accepting such transfer; or ''(ii) 
such time as a Department facility or other Federal facility 
accepts such transfer if- ''(I) at the time the [V]eteran could 
have been transferred safely to a Department facility or other 
Federal facility, no Department facility or other Federal 
facility agreed to accept such transfer; and ''(II) the non- 
Department facility in which such medical care or services was 
furnished made and documented reasonable attempts to transfer the 
[V]eteran to a Department facility or other Federal facility."  
See the Veterans' Mental Health and Other Care Improvement Act of 
2008, Pub. L. No. 110-387, § 402(a), 122 Stat. 4123 (2008).

While the revised provision became effective when the law was 
signed on October 10, 2008, there was no specific effective date 
or applicability date indicated for the provision.  There is a 
general presumption against the retroactive effect of new 
statutes.  See Landgraf v. USI Film Products, 511 U.S. 244 
(1994).  In Landgraf v. USI Film Products, 511 U.S. 244, 246, 265 
(1994), the United States Supreme Court recognized that 
"retroactivity is not favored in the law" and "the presumption 
against retroactive legislation is deeply rooted in our 
jurisprudence."  At the same time, "[a] statute does not operate 
'retrospectively' merely because it is applied in a case arising 
from conduct antedating the statute's enactment or upsets 
expectations based in prior law."  Id. at 269 (internal citations 
omitted).  Therefore, in analyzing whether a particular statute 
should be applied to a case that originated before the statute 
was passed, a court "must ask whether the new provision attaches 
new legal consequences to events completed before its enactment."  
Id. at 269-70.

To determine whether the application of a new statute would have 
retroactive effect, the Supreme Court has held that the following 
three factors should be considered: (1) whether it would impair 
rights possessed by a party when he acted, (2) whether it would 
increase a party's liability for past conduct, or (3) whether it 
would impose new duties with respect to already completed 
transactions.  Id. at 280.  If the statute is found to have a 
retroactive effect, then "our traditional presumption teaches 
that it does not govern absent clear congressional intent 
favoring such a result."  Id.

The United .States Court of Appeals for the Federal Circuit has 
created a three-part test encompassing the factors laid out in 
Landgraf: (1) "the nature and extent of the change of the law;" 
(2) "the degree of connection between the operation of the new 
rule and a relevant past event;" and (3) "familiar considerations 
of fair notice, reasonable reliance, and settled expectations."  
Princess Cruises v. United States, 397 F.3d 1358, 1363-64 (Fed. 
Cir. 2005) (quoting Landgraf, 511 U.S. at 270). If, under this 
test, a rule or regulation appears to have a retroactive effect, 
then the rule or regulation cannot be applied to cases pending at 
the time of its promulgation.  See also VAOPGCPREC 7-2003 (Nov. 
19, 2003) (discussing that most statutes and regulations 
liberalizing the criteria for entitlement to a benefit may be 
applied to pending claims because they would affect only 
prospective relief).

In the present case, the appellant is seeking payment from VA for 
unauthorized medical expenses the Veteran incurred at one of its 
facilities in September 2007-more than one year prior to the 
enactment of this legislation.  The Board points out that the 
appellant is not seeking prospective relief by way of the payment 
of monthly disability compensation payments, but rather is 
seeking reimbursement for a debt or financial obligation 
previously incurred.  To apply the amendments retrospectively 
would increase VA's liability for past conduct and impose new 
duties with respect to already completed events.  As such, the 
Board finds that the amendments should not be applied 
retroactively.

In this appeal, the primary question at issue is whether 
subsection (d) of section 17.1002 is satisfied.  That provisions 
provides that payment or reimbursement will continue beyond the 
initial emergency evaluation if there continued to be a medical 
emergency of such a nature that the Veteran could not have been 
safely transferred to a VA or other Federal facility.

In this case, the VAMC determined that the Veteran's condition 
had stabilized by August 26, 2007, and that he could have been 
safely transferred to their facility at that time; thus, he did 
not meet the criteria of 38 C.F.R. § 17.1002(d) after August 26, 
2007.  The appellant does not argue that the Veteran was not 
stable for transfer prior to September 7, 2007, but, rather, that 
the VAMC refused to accept transfer.

Private treatment records from Sacred Heart Hospital reflect that 
the Veteran was admitted on August 22, 2007 following a motor 
vehicle accident.  The Veteran stated that he stepped out in 
front of a vehicle after an argument with his girlfriend; he was 
struck by a vehicle and sustained fractures to his left arm and 
left leg.  He was originally treated at Albany General Hospital 
and apparently transferred to Sacred Heart Hospital.  On August 
24, 2007, Sacred Heart contacted the Roseburg VAMC to see if the 
Veteran could be transferred to a VA facility for follow-up 
mental health treatment.  The VAMC stated that they were on 
"diversion" and did not have an opening.  The appellant was 
instructed to check back each day to see if the VAMC had an 
opening.  Follow-up records reflect that the VA did not have a 
bed available on August 25 and August 26; on August 27, the VAMC 
stated that the Veteran was considered too vulnerable at its 
facility based on the Veteran's need for a platform walker.  
Subsequent records also reflect that VA refused transfer of the 
Veteran through September 4, 2007.  A September 5, 2007 note 
reflects that the Johnson Unit (the psychiatric unit) at Sacred 
Heart Medical Center would accept transfer as soon as bed became 
available.    

On September 7, 2007, the Veteran was transferred from the 
surgical ward to the psychiatric ward at Sacred Heart Medical 
Center.  He was admitted for safety and stabilization.  He 
received daily evaluation from a psychiatrist, in addition to 
team treatment from a social worker, therapist, and psychiatrist.  
He continued to attend orthopedic appointments for treatment of 
his fractures, including physical therapy, and pain management.  
At the time of discharge, the Veteran did not appear to be in 
acute danger to himself or others.  He denied any suicidality and 
there was no evidence of psychosis.  

As an initial matter, the Board points out that the VAMC noted in 
the October 2008 SOC that the Veteran was stable for transfer on 
August 26, 2007.  The appellant's records, however, reflect that 
Sacred Heart Medical Center first requested transfer of the 
Veteran on August 24, 2007.  The Board notes that the Veteran had 
already been safely transferred from Albany General Hospital to 
Sacred Heart Medical Center on August 22, 2007.  In any event, it 
is clear that the Veteran was stable for transfer long before he 
was admitted to the Johnson Unit at Sacred Heart Medical Center 
on September 7, 2007, and the appellant does not dispute this 
fact.  The appellant, instead, argues that although the Veteran 
could have been safely transferred, a VA facility was not 
feasibly available.  The record, in fact, reflects that the 
Roseburg VAMC either did not have beds available or denied 
acceptance of the Veteran due to other concerns.  

The Board acknowledges that no bed was available at the VA 
facility throughout the Veteran's hospitalization at Sacred Heart 
Hospital.  However, under the law in effect during the period in 
question, the actual availability of a bed is irrelevant.  By its 
explicit terms, the provisions of 38 U.S.C.A. § 1725 only 
contemplated reimbursing medical expenses for a continued medical 
emergency of such a nature that it is not safe to transfer the 
Veteran to a VA or other Federal facility.  Indeed, in a non-
binding advisory opinion, the Office of General Counsel of VA has 
explained why, in implementing the regulation (38 C.F.R. § 
17.1002), it limited payment of emergency treatment only until 
such time the Veteran was stabilized, even if VA could not 
actually accept transfer because it did not have a bed available.  
VAOPGCADV 11-2005 (Nov. 16, 2005).  It found that the legislative 
history supported such determination.  For example, it stated 
that in the House Committee Report, H.R. REP. No. 237, 106th 
Cong., 1st Sess., p. 38, Congress explained that the statute 
"defines emergency care narrowly to cover only situations in 
which to delay treatment would be hazardous to life or health 
(and does not cover care rendered after the patient's condition 
has been stabilized)."  Id. at p. 4.  The General Counsel added 
that the report was replete with other admonitions regarding the 
need to narrowly define and strictly enforce the provisions of 
the statute.  Id. (citing to the House Committee Report at 39-
40).

Significantly, the General Counsel reasoned that, if Congress 
intended that VA reimburse for care beyond the point of 
stabilization, it would have used different language.  
Specifically, instead of providing for payment up to the point 
that the Veteran "can be transferred safely" to a VA facility, 
Congress would have more explicitly provided for payment until 
the Veteran "is transferred safely" or "is offered the 
opportunity to be transferred."  Indeed, as explained above, such 
language was later added by Congress in the amendments to 38 
U.S.C.A. § 1725, which became effective October 10, 2008.

Under the circumstances of this case, the fact that the Veteran 
was not offered the opportunity to be transferred due to the 
unavailability of beds at the VA facility is not a determinative 
factor under the law then in effect.  Rather, the issue is 
whether his condition had stabilized to the point that a transfer 
could safely have taken place.  As noted, the VAMC determined 
that his condition had stabilized as of August 26, 2007, and the 
pertinent medical evidence supports this conclusion.  
Significantly, the appellant has not provided or identified any 
medical evidence to suggest otherwise.  

Under these circumstances, the Board finds that the claim for 
payment of unauthorized medical expenses the Veteran incurred for 
treatment at Sacred Heart Hospital from September 7, 2007 through 
September 28, 2007, must be denied.  In reaching this conclusion, 
the Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Payment of unauthorized medical expenses the Veteran incurred for 
treatment at Sacred Heart Hospital, from September 7, 2007 
through September 28, 2007, is denied.


____________________________________________
	JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


